Citation Nr: 0410414	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-13 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board acknowledges the letter from the veteran to the Chairman 
of the Board of Veterans' Appeals, in which the veteran expressed 
his concern regarding an April 2003 letter to him from the VA 
Eastern Colorado Health Care system indicating that there was a 
long delay in scheduling primary care for new veteran applicants 
and that they could not assign him a primary care provider at this 
time.  While the Board is sympathetic to the veteran's concerns, 
the Board has no jurisdiction over scheduling of VA health care 
and therefore can take no action on the veteran's behalf with 
respect to this matter.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At a VA examination in November 2000, the veteran indicated that 
he had been followed for the past year at the podiatry clinic at 
Colorado Springs Evans Army Hospital, where he had been issued new 
inserts for fallen arches.  He indicated that the inserts made his 
feet worse.  He made reference to follow-up treatment with Dr. 
Setty for his feet at Evans Army Hospital.  In March 2001, the RO 
sent the veteran a letter requesting that he identify any 
additional information or evidence that he thought would support 
his claim.  In the veteran's April 2001 response, he asserted that 
he had been treated by various physicians and by podiatry 
specialist Dr. Pintor at Evans Army Hospital.  At his May 2001 RO 
hearing, the veteran described treatment at Evans Army Hospital, 
indicating that the orthotics provided to him there did not work 
at all, and only made his feet terribly uncomfortable.  

The records of treatment from Evans Army Hospital are relevant to 
the veteran's claim for a rating in excess of 30 percent for 
bilateral pes planus because they pertain to the level of severity 
of his bilateral pes planus, and, as the veteran has noted, one of 
the criteria for a rating of 50 percent for pes planus is that the 
condition is "not improved by orthopedic shoes or appliances."  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The most recent records of treatment from Evans Army Hospital 
associated with the claims file pertain to treatment of the 
veteran's knees in June 1999; they do not relate to evaluation or 
treatment of the veteran's feet, nor do they reflect the treatment 
rendered by Drs. Pintor or Setty.  Whenever the Secretary attempts 
to obtain records from a Federal department or agency, the efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002).

Further, in September 2002, after issuance of an August 2002 
Statement of the Case, the RO received from the veteran additional 
records of private treatment for his bilateral foot disability, 
indicated by the veteran's representative as being submitted in 
support of the veteran's appeal.  A waiver of initial 
consideration by the RO was not received with these records.  
Thus, issuance of a Supplemental Statement of the Case with 
consideration of this evidence is required.  See 38 C.F.R. § 
19.31.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 C.F.R. § 3.159 (2003).  
The RO's attention is directed to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the Secretary identify for the 
veteran which evidence the VA will obtain and which evidence the 
veteran is expected to present.  The RO should provide the veteran 
written notification specific to his claim for a rating in excess 
of 30 percent for bilateral pes planus of the impact of the 
notification requirements on the claim.  The veteran should 
further be requested to submit all evidence in his possession that 
pertains to his claim.

In so doing, the RO should make efforts to obtain all relevant 
records of treatment from Evans Army Hospital from 1999 to the 
present, to include but not limited to records of treatment with 
Dr. Pintor of the podiatry clinic and with Dr. Setty, until they 
are obtained and associated with the claims file, or until the 
documentation of record is sufficient to support a conclusion that 
it is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 38 
U.S.C.A. § 5103A(b)(3) (West 2002).

2.  Thereafter, the RO should review the claims file and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  This should include 
consideration of whether another VA compensation examination is 
required for a determination on the merits of this case.  See 38 
U.S.C.A. § 5103A(d).  If further action is required, the RO should 
undertake it before further adjudication of the claim.

3.  The RO should readjudicate the issue of entitlement to a 
rating in excess of 30 percent for bilateral pes planus with 
consideration of all of the evidence added to the record since the 
Statement of the Case (SOC) issued in August 2002.
 
4.  If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case, which should contain notice of all relevant 
action taken on the claim, to include a summary of all of the 
evidence added to the record since the August 2002 SOC.  A 
reasonable period of time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran until he 
is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





